Citation Nr: 1546987	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-12 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to September 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran requested a Board hearing in April 2013 but withdrew her request in August 2014.  In May 2015, the Board remanded the case to the RO for additional development.  At that time, the issue of service connection for tinnitus was also on appeal, but as the RO granted that claim in an August 2015 rating decision, it is no longer in appellate status.  As noted in the May 2015 remand, the Veteran had also initiated an appeal from a denial of her claim of service connection for posttraumatic stress disorder; however, she did not perfect her appeal with regard to that issue in her April 2013 substantive appeal statement.  In light of the foregoing, the matter of service connection for bilateral hearing loss is the sole issue remaining on appeal.  


FINDING OF FACT

There is no competent medical evidence of a bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice, as required must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in June 2011.  The Veteran was notified of the evidence needed to substantiate the claim; that VA would obtain service records, VA records and records of other Federal agencies; and that she could submit records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any non-Federal records on her behalf, and how effective dates of awards and disability ratings are assigned. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity to testify at a hearing in regard to her claim, but she withdrew her hearing request in August 2014.  The RO has obtained the Veteran's service treatment records (STRs).  The Veteran has not identified any additionally available evidence, such as VA or private treatment records, for consideration in her appeal.  Further, to assist her in substantiating her claim, the Board remanded the case to the RO in May 2015 in order for the Veteran to undergo an audiological examination in August 2015.  38 U.S.C.A. § 5103A(d).  As the VA examination contains the Veteran's medical history and findings, the Board finds that the report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as sensorineural hearing loss (SNHL) (as an organic disease of the nervous system), becomes manifest to a degree of 10 percent within one year from the date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim. 

The Veteran claims that she has hearing loss in both ears related to noise exposure in service.  In statements, she asserts that although she was assigned to the medical field during service, she was still required to fire weapons to maintain the skills of a soldier.  She states that having worked in the medical field, she was exposed to persistent high frequency noises from autoclaves, and she was also exposed to noises from generators around the mobile hospitals during maneuvers and from driving a deuce and a half.  She claims that she did not have adequate hearing protection in service.  

The Veteran served on active duty in the Army from September 1974 to September 1977, and her military occupational specialty was a medical specialist.  The service treatment records show that on a September 1974 audiogram at the time of her enlistment physical examination, the pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 15, 15, 15, 10, 15, and 5 in the right ear, and 15, 5, 5, 5, 15, and 10 in the left ear.  Thereafter, the records do not show any complaint, finding, or diagnosis of hearing loss.  On a June 1977 audiogram at the time of a separation physical examination, pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 15, 5, 5, 5, 5, and 10 in the right ear, and 30, 5, 5, 5, 10, and 15 in the left ear.  Further, on a report of medical history in June 1977, the Veteran denied having any ear trouble or hearing loss, and her ears were clinically evaluated as normal on examination in June 1977.  On a statement of medical condition in August 1977, the Veteran asserted that there had been no change in her medical condition since her separation physical examination.  

After service, the Veteran filed an initial claim for disability compensation in March 2011.  In August 2015, the Veteran underwent a VA audiological compensation examination.  An audiogram revealed pure tone thresholds in decibels, at 500, 1000, 2000, 3000, 4000, 6000, and 8000 Hertz of:  10, 10, 15, 15, 20, 20, and 15 in the right ear, and 15, 10, 10, 20, 20, 25, and 25 in the left ear.  The speech recognition score, using the Maryland CNC word list, was 98 percent in both ears.  The audiologic tests indicated normal hearing in both ears.  There are no other audiograms in the record. 

The Board notes that one of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  In this case, audiograms during service and after service do not show the existence of a hearing loss disability in either ear under the standards of 38 C.F.R. § 3.385. 

As the record now stands, there is no satisfactory proof that the Veteran has a current hearing loss disability in either ear that meets the VA standard of hearing disability under 38 C.F.R. § 3.385, that is, an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater; or auditory thresholds for at least three of the tested frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  In the absence of proof of present hearing loss disability under 38 C.F.R. § 3.385, there is no valid claim of service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Regarding the Veteran's statements to the effect that she has current hearing loss that is attributable to noise exposure during service, although she is competent to describe such symptoms as hearing difficulty, the question of whether there is hearing loss disability for VA compensation purposes is governed by regulation.  Pursuant to 38 C.F.R. § 4.85, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include certain specialized testing.  The Veteran was afforded such an examination, but the examination results show that there is no current right ear or left ear hearing loss disability as defined by 38 C.F.R. § 3.385. 

In this case, as there is no favorable medical evidence of a current bilateral hearing loss disability under VA standards, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal seeking service connection for bilateral hearing loss is denied.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


